DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-20 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest prior art Yu et al. (US 20090153254, hereinafter “Yu”) teaches:
“A frequency modulation circuit (see, circuit diagram shown in Fig. 4), comprising: a) a modulation circuit (i.e., combination of elements 407, 408, 409 in Fig. 4) configured to generate a digital modulation signal (The first adder 407 receives channel data (CD) and modulation data (MD) and outputs digital modulation data (DMD) that is a result of the addition of the channel data CD and modulation data MD, Paras. [0038]-[0039]) and an analog modulation signal according to an input signal (i..e, modulation data (MD)) of the frequency modulation circuit (The digital-to-analog converter (DAC) 409 receives the gain adjusted modulation data (MD), converts the received gain adjusted modulation data (MD) to an analog voltage, and outputs analog modulation data (AMD), Para. [0041]-[0042]); and b) a phase-locked loop having a voltage-controlled oscillator (PLL circuit 400 includes VCO 405, Fig. 4) configured to receive a reference frequency (VCO 405 receives the reference signal Fref signal by means for PFD 401, CP 402 and loop filter 403a, see, Fig. 4), and to modulate a frequency of an output signal of the voltage-controlled oscillator according to the analog modulation signal and the digital modulation signal (The second adder 404 adds the analog modulation data AMD and the output voltage of the first loop filter 403a and outputs a result of the addition to the voltage controlled oscillator (VCO) 405. The voltage controlled oscillator (VCO) 405 outputs the output signal Fout having a frequency proportional to the output voltage of the second adder 404 in step S65, Paras. [0050]-[0053]).”
 	However, The closest prior art Yu does not teach or suggest the following novel features:
 	“the modulation circuit comprises wherein the modulation circuit comprises a first modulation circuit configured to generate the digital modulation signal according to high-digit codes of the input signal, and a second modulation circuit configured to generate the analog modulation signal according to low-digit codes of the input signal” in combination with all the recited limitations of the claim 1.
 	Dependent claims 4 and 8-20 are also allowable because of their dependencies to claim 1. 

With respect to the allowed independent claim 5:
The closest prior art Yu et al. (US 20090153254, hereinafter “Yu”) teaches:
“A frequency modulation circuit (see, circuit diagram shown in Fig. 4), comprising: a) a modulation circuit (i.e., combination of elements 407, 408, 409 in Fig. 4) configured to generate a digital modulation signal (The first adder 407 receives channel data (CD) and modulation data (MD) and outputs digital modulation data (DMD) that is a result of the addition of the channel data CD and modulation data MD, Paras. [0038]-[0039]) and an analog modulation signal according to an input signal (i..e, modulation data (MD)) of the frequency modulation circuit (The digital-to-analog converter (DAC) 409 receives the gain adjusted modulation data (MD), converts the received gain adjusted modulation data (MD) to an analog voltage, and outputs analog modulation data (AMD), Para. [0041]-[0042]); and b) a phase-locked loop having a voltage-controlled oscillator (PLL circuit 400 includes VCO 405, Fig. 4) configured to receive a reference frequency (VCO 405 receives the reference signal Fref signal by means for PFD 401, CP 402 and loop filter 403a, see, Fig. 4), and to modulate a frequency of an output signal of the voltage-controlled oscillator according to the analog modulation signal and the digital modulation signal (The second adder 404 adds the analog modulation data AMD and the output voltage of the first loop filter 403a and outputs a result of the addition to the voltage controlled oscillator (VCO) 405. The voltage controlled oscillator (VCO) 405 outputs the output signal Fout having a frequency proportional to the output voltage of the second adder 404 in step S65, Paras. [0050]-[0053]).”
 	However, The closest prior art Yu does not teach or suggest the following novel features:
 	“the modulation circuit comprises wherein the phase-locked loop comprises a control circuit configured to generate a control signal according to the reference frequency and the output signal of the voltage-controlled oscillator, in order to control the voltage-controlled oscillator thereby modulating the frequency of the output signal of the voltage-controlled oscillator” in combination with all the recited limitations of the claim 5.
Dependent claims 6 and 7 are also allowable because of their dependencies to claim 5. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641